OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: April 30 Date of reporting period: July 1, 2013- June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Horizon Spin-off and Corporate Restructuring Fund Proxy Voting Record for the Period 7/1/13 - 6/30/14 Brown-Forman Corporation Ticker BF.A Meeting Date Security ID 25-Jul-13 CUSIP: 115637100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Joan C. Lordi Amble Management Yes For For Elect Director Patrick Bousquet-Chavanne Management Yes For For Elect Director Geo. Garvin Brown, IV Management Yes For Against Elect Director Martin S. Brown, Jr. Management Yes For Against Elect Director Bruce L. Byrnes Management Yes For For Elect Director John D. Cook Management Yes For For Elect Director Sandra A. Frazier Management Yes For Against Elect Director Dace Brown Stubbs Management Yes For Against Elect Director Paul C. Varga Management Yes For Against Elect Director James S. Welch, Jr. Management Yes For Against 2 Approve Omnibus Stock Plan Management Yes For For Leucadia National Corporation Ticker LUK Meeting Date Security ID 25-Jul-13 CUSIP: 527288104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Robert D. Beyer Management Yes For For Elect Director W. Patrick Campbell Management Yes For For Elect Director Brian P. Friedman Management Yes For For Elect Director Richard B. Handler Management Yes For For Elect Director Robert E. Joyal Management Yes For For Elect Director Jeffrey C. Keil Management Yes For For Elect Director Michael T. O'Kane Management Yes For For Elect Director Stuart H. Reese Management Yes For For Elect Director Joseph S. Steinberg Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against 3 Ratify Auditors Management Yes For For 4 Amend Omnibus Stock Plan Management Yes For Against 5 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For 6 Other Business Management Yes For Against Prestige Brands Holdings, Inc. Ticker PBH Meeting Date Security ID 19-Jul-13 74112D101 CUSIP: 74112D101 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Matthew M. Mannelly Management Yes For For Elect Director John E. Byom Management Yes For For Elect Director Gary E. Costley Management Yes For For Elect Director Charles J. Hinkaty Management Yes For For Elect Director Carl J. Johnson Management Yes For For 2 Ratify Auditors Management Yes For For 3 Amend Omnibus Stock Plan Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Link Real Estate Investment Trust Ticker 00823 Meeting Date Security ID 31-Jul-13 Y5281M111 CUSIP: Y5281M111 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Note the Financial Statements and Statutory Reports Management Yes For 2 Note the Appointment of Auditor of The Link REIT and the Fixing of Their Remuneration Management Yes For 3a Elect Ian Keith Griffiths as Director Management Yes For For 3b Elect Nicholas Robert Sallnow-Smith as Director Management Yes For For 3c Elect Richard Wong Yue Chim as Director Management Yes For For 3d Elect Patrick Fung Yuk Bun as Director Management Yes For For 4a Elect May Siew Boi Tan as Director Management Yes For Against 4b Elect Elaine Carole Young as Director Management Yes For For 5 Authorize Repurchase of Up to 10 Percent of Issued Units Management Yes For For OPKO Health, Inc. Ticker OPK Meeting Date Security ID 28-Aug-13 68375N103 CUSIP: 68375N103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Phillip Frost Management Yes For Withhold Elect Director Jane H. Hsiao Management Yes For Withhold Elect Director Steven D. Rubin Management Yes For Withhold Elect Director Robert A. Baron Management Yes For For Elect Director Thomas E. Beier Management Yes For Withhold Elect Director Dmitry Kolosov Management Yes For For Elect Director Richard A. Lerner Management Yes For For Elect Director John A. Paganelli Management Yes For Withhold Elect Director Richard C. Pfenniger, Jr. Management Yes For For Elect Director Alice Lin-Tsing Yu Management Yes For Withhold 2 Amend Omnibus Stock Plan Management Yes For For 3 Increase Authorized Common Stock Management Yes For For 4 Issue Shares in Connection with Acquisition Management Yes For For 5 Adjourn Meeting Management Yes For For The Madison Square Garden Company Ticker MSG Meeting Date Security ID 21-Nov-13 55826P100 CUSIP: 55826P100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Richard D. Parsons Management Yes For For Elect Director Alan D. Schwartz Management Yes For For Elect Director Vincent Tese Management Yes For For 2 Ratify Auditors Management Yes For For Equity LifeStyle Properties, Inc. Ticker ELS Meeting Date Security ID 09-Dec-13 29472R108 CUSIP: 29472R108 Proponent Votable Proposal Mgmt Rec Vote Instruction 1. Increase Authorized Common Stock Management Yes For For Grupo Televisa S.A. Ticker TLEVISACPO Meeting Date Security ID 09-Dec-13 P4987V137 CUSIP: P4987V137 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Approve Dividends of MXN 0.35 per CPO Management Yes For Against 2 Approve Granting of Powers Management Yes For Against 3 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For Against Loral Space & Communications Inc. LORL Meeting Date Security ID 09-Dec-13 P4987V137 CUSIP: P4987V137 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Arthur L. Simon Management Yes For Withhold Elect Director John P. Stenbit Management Yes For Withhold 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against Gluskin Sheff + Associates Inc. GS Meeting Date Security ID 18-Dec-13 37989N106 CUSIP: 37989N106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Paul Beeston Management Yes For For Elect Director Jeremy Freedman Management Yes For For Elect Director Wilfred Gobert Management Yes For For Elect Director Stephen Halperin Management Yes For For Elect Director Nancy H.O. Lockhart Management Yes For For Elect Director Herbert Solway Management Yes For For Elect Director Pierre-Andre Themens Management Yes For For Elect Director Robert S. Weiss Management Yes For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For 3 Adopt Bylaw No. 4 Management Yes For For 4 Eliminate Multiple Voting Shares and Reclassify Subordinate Voting Shares as Common Shares Management Yes For For 5 Approve Shareholder Rights Plan Management Yes For For The Link Real Estate Investment Trust Ticker 00823 Meeting Date Security ID 18-Feb-14 Y5281M111 CUSIP: Y5281M111 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Approve Expanded Geographical Investment Scope Management Yes For 2 Amend Trust Deed Re: Investment Scope Trust Deed Amendments Management Yes For 3 Amend Trust Deed Re: Authorized Investments and Related Activities Management Yes For 4 Amend Trust Deed Re: Issuance of Units and/or Convertible Instruments to a Connected Person Management Yes Against 5 Amend Trust Deed Re: Manager's and Trustee's Ability to Borrow or Raise Money for The Link Real Estate Investment Trust Management Yes For 6 Amend Trust Deed Re: Voting by a Show of Hands Management Yes For 7 Amend Trust Deed Re: Other Miscellaneous Amendments Management Yes For Beijing Capital International Airport Co., Ltd. Ticker 00694 Meeting Date Security ID 26-Feb-14 Y07717104 CUSIP: Y07717104 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Elect Cheng Chi Ming, Brian Director and Approve Director's Remuneration Management Yes For For HEICO Corporation Ticker HEI Meeting Date Security ID 21-Mar-14 CUSIP: 422806109 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Adolfo Henriques Management Yes For For Elect Director Samuel L. Higginbottom Management Yes For For Elect Director Mark H. Hildebrandt Management Yes For For Elect Director Wolfgang Mayrhuber Management Yes For For Elect Director Eric A. Mendelson Management Yes For For Elect Director Laurans A. Mendelson Management Yes For For Elect Director Victor H. Mendelson Management Yes For For Elect Director Alan Schriesheim Management Yes For For Elect Director Frank J. Schwitter Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For Lennar Corporation Ticker LEN Meeting Date Security ID 09-Apr-14 CUSIP: 526057104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Irving Bolotin Management Yes For For Elect Director Steven L. Gerard Management Yes For For Elect Director Theron I. 'Tig' Gilliam Management Yes For For Elect Director Sherrill W. Hudson Management Yes For For Elect Director R. Kirk Landon Management Yes For For Elect Director Sidney Lapidus Management Yes For For Elect Director Stuart A. Miller Management Yes For For Elect Director Teri P. McClure Management Yes For For Elect Director Jeffrey Sonnenfeld Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Imperial Oil Limited Ticker IMO Meeting Date Security ID 24-Apr-14 CUSIP: 453038408 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Elect Director Krystyna T. Hoeg Management Yes For For Elect Director Richard M. Kruger Management Yes For For Elect Director Jack M. Mintz Management Yes For For Elect Director David S. Sutherland Management Yes For For Elect Director Sheelagh D. Whittaker Management Yes For For Elect Director Darren W. Woods Management Yes For For Elect Director Victor L. Young Management Yes For For 3 Change Location of Registered Office Management Yes For For Sears Canada Inc. Ticker SCC Meeting Date Security ID 24-Apr-14 CUSIP: 453038408 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Douglas Campbell Management Yes For For Elect Director William C. Crowley Management Yes For For Elect Director Timothy Flemming Management Yes For For Elect Director William R. Harker Management Yes For For Elect Director R. Raja Khanna Management Yes For For Elect Director James McBurney Management Yes For For Elect Director Deborah E. Rosati Management Yes For For Elect Director Danita Stevenson Management Yes For For Elect Director S. Jeffrey Stollenwerck Management Yes For For Elect Director H. Ronald Weissman Management Yes For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Allow Board to Appoint Additional Directors Between Annual Meetings Management Yes For For 4 Allow Electronic Distribution of Company Communications Management Yes For Against BOK Financial Corporation Ticker BOKF Meeting Date Security ID 29-Apr-14 05561Q201 CUSIP: 05561Q201 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Gregory S. Allen Management Yes For For Elect Director Alan S. Armstrong Management Yes For Withhold Elect Director C. Fred Ball, Jr. Management Yes For Withhold Elect Director Sharon J. Bell Management Yes For For Elect Director Peter C. Boylan, III Management Yes For For Elect Director Steven G. Bradshaw Management Yes For Withhold Elect Director Chester E. Cadieux, III Management Yes For For Elect Director Joseph W. Craft, III Management Yes For For Elect Director Daniel H. Ellinor Management Yes For Withhold Elect Director John W. Gibson Management Yes For For Elect Director David F. Griffin Management Yes For For Elect Director V. Burns Hargis Management Yes For For Elect Director Douglas D. Hawthorne Management Yes For For Elect Director E. Carey Joullian, IV Management Yes For For Elect Director George B. Kaiser Management Yes For Withhold Elect Director Robert J. LaFortune Management Yes For For Elect Director Stanley A. Lybarger Management Yes For Withhold Elect Director Steven J. Malcolm Management Yes For For Elect Director E.C. Richards Management Yes For For Elect Director John Richels Management Yes For Withhold Elect Director Michael C. Turpen Management Yes For For Elect Director R. A. Walker Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Brookfield Residential Properties Inc. Ticker BRP Meeting Date Security ID 01-May-14 11283W104 CUSIP: 11283W104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Bruce T. Lehman Management Yes For For Elect Director Patricia M. Newson Management Yes For For Elect Director Alan Norris Management Yes For For Elect Director Allan S. Olson Management Yes For For Elect Director Timothy R. Price Management Yes For For Elect Director David M. Sherman Management Yes For For Elect Director Robert L. Stelzl Management Yes For For Elect Director Michael D. Young Management Yes For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For Yes Berkshire Hathaway Inc. Ticker BRK.B Meeting Date Security ID 03-May-14 CUSIP: 084670702 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Warren E. Buffett Management Yes For For Elect Director Charles T. Munger Management Yes For For Elect Director Howard G. Buffett Management Yes For For Elect Director Stephen B. Burke Management Yes For For Elect Director Susan L. Decker Management Yes For For Elect Director William H. Gates, III Management Yes For For Elect Director David S. Gottesman Management Yes For For Elect Director Charlotte Guyman Management Yes For For Elect Director Donald R. Keough Management Yes For For Elect Director Thomas S. Murphy Management Yes For For Elect Director Ronald L. Olson Management Yes For For Elect Director Walter Scott, Jr. Management Yes For For Elect Director Meryl B. Witmer Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Advisory Vote on Say on Pay Frequency Management Yes For One Year 4 Adopt Quantitative Goals for GHG and Other Air Emissions Share Holder Yes Against For 5 Approve Annual Dividends Share Holder Yes Against Against AutoNation, Inc. Ticker AN Meeting Date Security ID 06-May-14 05329W102 CUSIP: 05329W102 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Mike Jackson Management Yes For For Elect Director Robert J. Brown Management Yes For For Elect Director Rick L. Burdick Management Yes For For Elect Director David B. Edelson Management Yes For For Elect Director Robert R. Grusky Management Yes For For Elect Director Michael Larson Management Yes For For Elect Director Michael E. Maroone Management Yes For For Elect Director Carlos A. Migoya Management Yes For For Elect Director G. Mike Mikan Management Yes For For Elect Director Alison H. Rosenthal Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Approve Non-Employee Director Omnibus Stock Plan Management Yes For For 5 Require Independent Board Chairman Share Holder Yes Against For 6 Report on Political Contributions Share Holder Yes Against For Danaher Corporation Ticker DHR Meeting Date Security ID 06-May-14 CUSIP: 235851102 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director H. Lawrence Culp, Jr. Management Yes For For Elect Director Donald J. Ehrlich Management Yes For For Elect Director Linda Hefner Filler Management Yes For For Elect Director Teri List-Stoll Management Yes For For Elect Director Walter G. Lohr, Jr. Management Yes For For Elect Director Mitchell P. Rales Management Yes For For Elect Director Steven M. Rales Management Yes For For Elect Director John T. Schwieters Management Yes For For Elect Director Alan G. Spoon Management Yes For For Elect Director Elias A. Zerhouni Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Report on Political Contributions Share Holder Yes Against For 5 Require Independent Board Chairman Share Holder Yes Against For Sears Holdings Corporation Ticker SHLD Meeting Date Security ID 06-May-14 CUSIP: 812350106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Cesar L. Alvarez Management Yes For For Elect Director Paul G. DePodesta Management Yes For For Elect Director William C. Kunkler, III Management Yes For For Elect Director Edward S. Lampert Management Yes For For Elect Director Steven T. Mnuchin Management Yes For For Elect Director Ann N. Reese Management Yes For For Elect Director Thomas J. Tisch Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For 4 Report on Data Used to Make Environmental Goals and Costs and Benefits of Sustainability Program Shareholder Yes Against Against Sotheby's Ticker BID Meeting Date Security ID 06-May-14 CUSIP: 835898107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director John M. Angelo Management Yes For Do Not Vote Elect Director Jessica M. Bibliowicz Management Yes For Do Not Vote Elect Director Kevin C. Conroy Management Yes For Do Not Vote Elect Director Domenico De Sole Management Yes For Do Not Vote Elect Director The Duke of Devonshire Management Yes For Do Not Vote Elect Director Daniel Meyer Management Yes For Do Not Vote Elect Director Allen Questrom Management Yes For Do Not Vote Elect Director William F. Ruprecht Management Yes For Do Not Vote Elect Director Marsha E. Simms Management Yes For Do Not Vote Elect Director Robert S. Taubman Management Yes For Do Not Vote Elect Director Diana L. Taylor Management Yes For Do Not Vote Elect Director Dennis M. Weibling Management Yes For Do Not Vote 2 Ratify Auditors Management Yes For Do Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Do Not Vote Elect Director Daniel S. Loeb Share Holder Yes For For Elect Director Harry J. Wilson Share Holder Yes Against Withhold Elect Director Olivier Reza Share Holder Yes For For Management Nominee - John M. Angelo Share Holder Yes For For Management Nominee - Kevin C. Conroy Share Holder Yes For For Management Nominee - Domenico De Sole Share Holder Yes For For Management Nominee - The Duke of Devonshire Share Holder Yes For For Management Nominee - Allen Questrom Share Holder Yes For For Management Nominee - William F. Ruprecht Share Holder Yes For For Management Nominee - Marsha E. Simms Share Holder Yes For For Management Nominee - Diana L. Taylor Share Holder Yes For For Management Nominee - Dennis M. Weibling Share Holder Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Brookfield Asset Management Inc. Ticker BAM.A Meeting Date Security ID 07-May-14 CUSIP: 112585104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Marcel R. Coutu Management Yes For For Elect Director Maureen Kempston Darkes Management Yes For For Elect Director Lance Liebman Management Yes For For Elect Director Frank J. McKenna Management Yes For For Elect Director Youssef A. Nasr Management Yes For For Elect Director James A. Pattison Management Yes For For Elect Director Seek Ngee Huat Management Yes For For Elect Director Diana L. Taylor Management Yes For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For For Franco-Nevada Corporation Ticker FNV Meeting Date Security ID 07-May-14 CUSIP: 351858105 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Pierre Lassonde Management Yes For For Elect Director David Harquail Management Yes For For Elect Director Tom Albanese Management Yes For For Elect Director Derek W. Evans Management Yes For For Elect Director Graham Farquharson Management Yes For For Elect Director Louis Gignac Management Yes For For Elect Director Randall Oliphant Management Yes For For Elect Director David R. Peterson Management Yes For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For For Paramount Resources Ltd. Ticker POU Meeting Date Security ID 08-May-14 CUSIP: 699320206 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Clayton Riddell Management Yes For For Elect Director John Gorman Management Yes For For Elect Director John Roy Management Yes For For Elect Director James Riddell Management Yes For For Elect Director Dirk Junge Management Yes For For Elect Director Bernhard Wylie Management Yes For For Elect Director James Bell Management Yes For For Elect Director David Knott Management Yes For For Elect Director Thomas Claugus Management Yes For For Elect Director Susan Riddell Rose Management Yes For For 2 Ratify Ernst & Young LLP as Auditors Management Yes For For Rouse Properties, Inc. Ticker RSE Meeting Date Security ID 09-May-14 CUSIP: 779287101 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Jeffrey Blidner Management Yes For For Elect Director Richard Clark Management Yes For For Elect Director Christopher Haley Management Yes For For Elect Director Michael Hegarty Management Yes For For Elect Director Brian Kingston Management Yes For For Elect Director David Kruth Management Yes For For Elect Director Michael Mullen Management Yes For For Elect Director Andrew Silberfein Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Approve Qualified Employee Stock Purchase Plan Management Yes For For Dream Unlimited Corp. Ticker DRM Meeting Date Security ID 12-May-14 26153M200 CUSIP: 26153M200 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Ned Goodman Management Yes For Withhold Elect Director Michael J. Cooper Management Yes For Withhold Elect Director Joanne Ferstman Management Yes For Withhold Elect Director Richard N. Gateman Management Yes For For Elect Director Jane Gavan Management Yes For Withhold Elect Director Jennifer Lee Koss Management Yes For For Elect Director Vincenza Sera Management Yes For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Empower the Board of Directors to Determine the Number of Directors of the Board Within the Minimum and Maximum Number as Provided in the Articles Management Yes For For Leucadia National Corporation Ticker LUK Meeting Date Security ID 13-May-14 CUSIP: 527288104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Linda L. Adamany Management Yes For For Elect Director Robert D. Beyer Management Yes For For Elect Director Francisco L. Borges Management Yes For For Elect Director W. Patrick Campbell Management Yes For For Elect Director Brian P. Friedman Management Yes For For Elect Director Richard B. Handler Management Yes For For Elect Director Robert E. Joyal Management Yes For Against Elect Director Jeffrey C. Keil Management Yes For For Elect Director Michael T. O'Kane Management Yes For Against Elect Director Stuart H. Reese Management Yes For For Elect Director Joseph S. Steinberg Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against 3 Ratify Auditors Management Yes For For Susser Holdings Corporation Ticker SUSS Meeting Date Security ID 13-May-14 CUSIP: 869233106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Ronald G. Steinhart Management Yes For For Elect Director Sam J. Susser Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For Google Inc. Ticker GOOG Meeting Date Security ID 14-May-14 38259P508 CUSIP: 38259P508 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Larry Page Management Yes For For Elect Director Sergey Brin Management Yes For Withhold Elect Director Eric E. Schmidt Management Yes For For Elect Director L. John Doerr Management Yes For For Elect Director Diane B. Greene Management Yes For For Elect Director John L. Hennessy Management Yes For For Elect Director Ann Mather Management Yes For For Elect Director Paul S. Otellini Management Yes For For Elect Director K. Ram Shriram Management Yes For For Elect Director Shirley M. Tilghman Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes Against For 5 Report on Lobbying Payments and Policy Share Holder Yes Against For 6 Require a Majority Vote for the Election of Directors Share Holder Yes Against For 7 Adopt Policy and Report on Impact of Tax Strategy Share Holder Yes Against Against 8 Require Independent Board Chairman Share Holder Yes Against For Ocwen Financial Corporation Ticker OCN Meeting Date Security ID 14-May-14 CUSIP: 675746309 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director William C. Erbey Management Yes For For Elect Director Ronald M. Faris Management Yes For For Elect Director Ronald J. Korn Management Yes For For Elect Director William H. Lacy Management Yes For For Elect Director Wilbur L. Ross, Jr. Management Yes For Withhold Elect Director Robert A. Salcetti Management Yes For For Elect Director Barry N. Wish Management Yes For For 2 Amend Executive Incentive Bonus Plan Management Yes For For 3 Ratify Auditors Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Howard Hughes Corporation Ticker HHC Meeting Date Security ID 14-May-14 44267D107 CUSIP: 44267D107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director William A. Ackman Management Yes For For Elect Director Adam Flatto Management Yes For For Elect Director Jeffrey Furber Management Yes For For Elect Director Gary Krow Management Yes For For Elect Director Allen Model Management Yes For For Elect Director R. Scot Sellers Management Yes For For Elect Director Steven Shepsman Management Yes For For Elect Director Burton M. Tansky Management Yes For For Elect Director Mary Ann Tighe Management Yes For For Elect Director David R. Weinreb Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For Burger King Worldwide, Inc. Ticker BKW Meeting Date Security ID 15-May-14 44267D107 CUSIP: 121220107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Alexandre Behring Management Yes For Withhold Elect Director Martin E. Franklin Management Yes For For Elect Director Paul J. Fribourg Management Yes For For Elect Director Bernardo Hees Management Yes For Withhold Elect Director Alan C. Parker Management Yes For For Elect Director Carlos Alberto R. Sicupira Management Yes For Withhold Elect Director Roberto Moses Thompson Motta Management Yes For Withhold Elect Director Alexandre Van Damme Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against 3 Ratify Auditors Management Yes For For McEwen Mining Inc. Ticker MUX Meeting Date Security ID 15-May-14 58039P107 CUSIP: 58039P107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Robert R. McEwen Management Yes For For Elect Director Michele L. Ashby Management Yes For For Elect Director Leanne M. Baker Management Yes For For Elect Director Donald R.M. Quick Management Yes For For Elect Director Michael L. Stein Management Yes For For Elect Director Allen V. Ambrose Management Yes For Withhold Elect Director Richard. W. Brissenden Management Yes For Withhold Elect Director Gregory P. Fauquier Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For Onex Corporation Ticker OCX Meeting Date Security ID 15-May-14 68272K103 CUSIP: 68272K103 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For 2 Authorize Board to Fix Remuneration of Auditors Management Yes For For Elect Director William A. Etherington Management Yes For Withhold Elect Director Peter C. Godsoe Management Yes For For Elect Director Arianna Huffington Management Yes For For Elect Director Arni C. Thorsteinson Management Yes For For Virtus Investment Partners, Inc. Ticker VRTS Meeting Date Security ID 15-May-14 57636Q104 CUSIP: 57636Q104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director George R. Aylward Management Yes For For Elect Director Edward M. Swan, Jr. Management Yes For For Elect Director Mark C. Treanor Management Yes For For 2 Amend Omnibus Stock Plan Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Ratify Auditors Management Yes For For Discovery Communications, Inc. DISCA Meeting Date Security ID 16-May-14 25470F104 CUSIP: 25470F104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Robert R. Bennett Management Yes For Withhold Elect Director John C. Malone Management Yes For Withhold Elect Director David M. Zaslav Management Yes For Withhold 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against Wynn Resorts, Limited Ticker WYNN Meeting Date Security ID 16-May-14 CUSIP: 983134107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Robert J. Miller Management Yes For For Elect Director D. Boone Wayson Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Approve Omnibus Stock Plan Management Yes For For 5 Amend Board Qualifications Management Yes For Against 6 Report on Political Contributions Share Holder Yes Against For Ascent Capital Group, Inc. Ticker ASCMA Meeting Date Security ID 22-May-14 CUSIP: 043632108 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director William R. Fitzgerald Management Yes For For Elect Director Michael J. Pohl Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For WPX Energy, Inc. Ticker WPX Meeting Date Security ID 22-May-14 CUSIP: 471109108 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director James J. Bender Management Yes For For Elect Director Robert K. Herdman Management Yes For For Elect Director George A. Lorch Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For 4 Adopt Quantitative GHG Goals for Operations, Including Methane Emissions Share Holder Yes Against For 5 Declassify the Board of Directors Share Holder Yes For For AmTrust Financial Services, Inc. Ticker AFSI Meeting Date Security ID 23-May-14 CUSIP: 032359309 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Donald T. DeCarlo Management Yes For For Elect Director Susan C. Fisch Management Yes For For Elect Director Abraham Gulkowitz Management Yes For For Elect Director George Karfunkel Management Yes For For Elect Director Michael Karfunkel Management Yes Against Withhold Elect Director Jay J. Miller Management Yes For For Elect Director Barry D. Zyskind Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sears Hometown and Outlet Stores, Inc. Ticker SHOS Meeting Date Security ID 28-May-14 CUSIP: 812362101 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director E.J. Bird Management Yes For Withhold Elect Director Jeffrey Flug Management Yes For For Elect Director James F. Gooch Management Yes For For Elect Director William R. Harker Management Yes For Withhold Elect Director W. Bruce Johnson Management Yes For Withhold Elect Director Josephine Linden Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For The Wendy's Company Ticker WEN Meeting Date Security ID 28-May-14 95058W100 CUSIP: 95058W100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Nelson Peltz Management Yes For For Elect Director Peter W. May Management Yes For For Elect Director Emil J. Brolick Management Yes For For Elect Director Edward P. Garden Management Yes For For Elect Director Janet Hill Management Yes For For Elect Director Joseph A. Levato Management Yes For For Elect Director J. Randolph Lewis Management Yes For For Elect Director Peter H. Rothschild Management Yes For For Elect Director David E. Schwab, II Management Yes For For Elect Director Jack G. Wasserman Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Require Independent Board Chairman Share Holder Yes Against For Forest City Enterprises, Inc. Ticker FCE.A Meeting Date Security ID 29-May-14 CUSIP: 345550107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Arthur F. Anton Management Yes For For Elect Director Scott S. Cowen Management Yes For For Elect Director Michael P. Esposito, Jr. Management Yes For For Elect Director Stan Ross Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For Sotheby's Ticker BID Meeting Date Security ID 29-May-14 CUSIP: 835898107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director John M. Angelo Management Yes For Yes Elect Director Jessica M. Bibliowicz Management Yes For Yes Elect Director Kevin C. Conroy Management Yes For Yes Elect Director Domenico De Sole Management Yes For Yes Elect Director The Duke Of Devonshire Management Yes For Yes Elect Director Daniel S. Loeb Management Yes For Yes Elect Director Daniel Meyer Management Yes For Yes Elect Director Allen Questrom Management Yes For Yes Elect Director Olivier Reza Management Yes For Yes Elect Director William F. Ruprecht Management Yes For Yes Elect Director Marsha E. Simms Management Yes For Yes Elect Director Robert S. Taubman Management Yes For Yes Elect Director Diana L. Taylor Management Yes For Yes Elect Director Dennis M. Weibling Management Yes For Yes Elect Director Harry J. Wilson Management Yes For Yes 2 Ratify Auditors Management Yes For Yes 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Yes Valhi, Inc. Ticker VHI Meeting Date Security ID 29-May-14 CUSIP: 918905100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Thomas E. Barry Management Yes For For Elect Director Norman S. Edelcup Management Yes For For Elect Director Loretta J. Feehan Management Yes For Withhold Elect Director William J. Lindquist Management Yes For Withhold Elect Director W. Hayden McIlroy Management Yes For For Elect Director Bobby D. O'Brien Management Yes For Withhold Elect Director Mary A. Tidlund Management Yes For For Elect Director Steven L. Watson Management Yes For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Las Vegas Sands Corp. Ticker LVS Meeting Date Security ID 04-Jun-14 00164V103 CUSIP: 00164V103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Charles D. Forman Management Yes For For Elect Director George Jamieson Management Yes For For 2 Ratify Auditors Management Yes For For 3 Amend Omnibus Stock Plan Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against Starz Ticker STRZA Meeting Date Security ID 05-Jun-14 N/A CUSIP: N/A Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Christopher P. Albrecht Management Yes For For Elect Director Daniel E. Sanchez Management Yes For For Elect Director Robert S. Wiesenthal Management Yes For For 2 Ratify Auditors Management Yes For For Dundee Corporation Ticker DC-A Meeting Date Security ID 09-Jun-14 00164V103 CUSIP: 00164V103 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Elect Director Normand Beauchamp Management Yes For For Elect Director Michael Cooper Management Yes For For Elect Director Daniel Goodman Management Yes For For Elect Director David Goodman Management Yes For For Elect Director Jonathan C. Goodman Management Yes For For Elect Director Mark Goodman Management Yes For For Elect Director Ned Goodman Management Yes For For Elect Director Harold (Sonny) Gordon Management Yes For For Elect Director Ellis Jacob Management Yes For For Elect Director Frederick H. Lowy Management Yes For For Elect Director Garth A. C. MacRae Management Yes For For Elect Director Robert McLeish Management Yes For For Elect Director A. Murray Sinclair Management Yes For For Elect Director Jeremy Soames Management Yes For For Elect Director K. Barry Sparks AMC Networks Inc. Ticker AMCX Meeting Date Security ID 10-Jun-14 00164V103 CUSIP: 00164V103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Neil M. Ashe Management Yes For For Elect Director Jonathan F. Miller Management Yes For For Elect Director Alan D. Schwartz Management Yes For Withhold Elect Director Leonard Tow Management Yes For For Elect Director Carl E. Vogel Management Yes For For Elect Director Robert C. Wright Management Yes For For 2 Ratify Auditors Management Yes For For DreamWorks Animation SKG, Inc. Ticker DWA Meeting Date Security ID 11-Jun-14 26153C103 CUSIP: 26153C103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Jeffrey Katzenberg Management Yes For Withhold Elect Director Lewis W. Coleman Management Yes For For Elect Director Harry 'Skip' Brittenham Management Yes For Withhold Elect Director Thomas E. Freston Management Yes For For Elect Director Lucian Grainge Management Yes For For Elect Director Mellody Hobson Management Yes For For Elect Director Jason Kilar Management Yes For For Elect Director Michael J. Montgomery Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against Jarden Corporation Ticker JAH Meeting Date Security ID 12-Jun-14 CUSIP: 471109108 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Richard J. Heckmann Management Yes For For Elect Director Irwin D. Simon Management Yes For For Elect Director William J. Grant Management Yes For For 2 Declassify the Board of Directors Management Yes For For 3 Ratify Auditors Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For OPKO Health, Inc. Ticker OPK Meeting Date Security ID 12-Jun-14 68375N103 CUSIP: 68375N103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Phillip Frost Management Yes For Withhold Elect Director Jane H. Hsiao Management Yes For Withhold Elect Director Steven D. Rubin Management Yes For Withhold Elect Director Robert A. Baron Management Yes For For Elect Director Thomas E. Beier Management Yes For Withhold Elect Director Dmitry Kolosov Management Yes For For Elect Director Richard A. Lerner Management Yes For For Elect Director John A. Paganelli Management Yes For Withhold Elect Director Richard C. Pfenniger, Jr. Management Yes For For Elect Director Alice Lin-Tsing Yu Management Yes For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For IAC/InterActiveCorp Ticker IACI Meeting Date Security ID 18-Jun-14 44919P508 CUSIP: 44919P508 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Edgar Bronfman, Jr. Management Yes For For Elect Director Chelsea Clinton Management Yes For For Elect Director Sonali De Rycker Management Yes For For Elect Director Barry Diller Management Yes For For Elect Director Michael D. Eisner Management Yes For For Elect Director Victor A. Kaufman Management Yes For For Elect Director Donald R. Keough Management Yes For For Elect Director Bryan Lourd Management Yes For For Elect Director David Rosenblatt Management Yes For For Elect Director Alan G. Spoon Management Yes For For Elect Director Alexander von Furstenberg Management Yes For For Elect Director Richard F. Zannino Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For TRI Pointe Homes, Inc. Ticker TPH Meeting Date Security ID 23-Jun-14 87265H109 CUSIP: 87265H109 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Issue Shares in Connection with Acquisition Management Yes For For 2 Amend Omnibus Stock Plan Management Yes For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Advisory Vote on Say on Pay Frequency Management Yes For One Year Elect Director Barry S. Sternlicht Management Yes For Withhold Elect Director Douglas F. Bauer Management Yes For For Elect Director J. Marc Perrin Management Yes For For Elect Director Richard D. Bronson Management Yes For For Elect Director Wade H. Cable Management Yes For For Elect Director Steven J. Gilbert Management Yes For For Elect Director Thomas B. Rogers Management Yes For For 6 Ratify Auditors Management Yes For For 7 Adjourn Meeting Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 8, 2014 * Print the name and title of each signing officer under his or her signature.
